J-S70042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 ERIC D. VERNON                           :
                                          :
                    Appellant             :        No. 170 EDA 2018

                Appeal from the PCRA Order December 7, 2017
            In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0002467-2010,
                           CP-48-CR-0002781-2009


BEFORE: GANTMAN, P.J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED DECEMBER 19, 2018

      Appellant, Eric D. Vernon, appeals from the order entered in the

Northampton County Court of Common Pleas, which denied his third petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On November 4, 2010, Appellant entered an open guilty plea

at #2781-2009 to endangering the welfare of children and invasion of privacy,

and at #2467-2010 to five counts of possession of child pornography. The

court sentenced Appellant on April 14, 2011, to 59 to 126 months’

imprisonment; the court also deemed Appellant a sexually violent predator

and required Appellant to register for life under Megan’s Law III. Appellant

timely filed a post-sentence motion, which the court denied on April 28, 2011.

Appellant did not file a direct appeal.

      On April 30, 2012, Appellant timely filed pro se his first PCRA petition.
J-S70042-18


The PCRA court appointed counsel on May 9, 2012, and issued notice of its

intent to dismiss pursuant to Pa.R.Crim.P. 907, on July 19, 2012. The PCRA

court denied relief on August 20, 2012.     This Court affirmed the order on

October 28, 2013. See Commonwealth v. Vernon, 87 A.3d 894 (Pa.Super.

2013) (unpublished memorandum). On June 10, 2016, Appellant filed pro se

his second PCRA petition. On July 26, 2016, Appellant filed pro se an “Affidavit

of Consent,” which stated he gave his attorney permission to withdraw the

second PCRA petition. The PCRA court dismissed Appellant’s second petition

on August 3, 2016.

      On August 3, 2017, Appellant filed pro se his third PCRA petition, styled

as a “Motion to Modify Sentence,” which asserted relief due under

Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017), cert denied,

___ U.S. ___, 138 S.Ct. 925, 200 L.Ed.2d 213 (2018).           The PCRA court

appointed counsel on August 8, 2017, who filed an amended PCRA petition on

October 24, 2017. On November 13, 2017, the PCRA court issued Rule 907

notice; Appellant responded on November 17, 2017. The PCRA court denied

relief on December 7, 2017. On January 5, 2018, Appellant timely filed a

notice of appeal. The PCRA court on January 12, 2018, ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b); Appellant timely complied on February 2, 2018.

      Preliminarily, any petition for post-conviction collateral relief will

generally be considered a PCRA petition if the petition raises issues cognizable


                                     -2-
J-S70042-18


under the PCRA. See Commonwealth v. Jackson, 30 A.3d 516 (Pa.Super.

2011), appeal denied, 616 Pa. 634, 47 A.3d 845 (2012); 42 Pa.C.S.A. § 9542

(stating PCRA shall be sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for same

purpose).     The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A PCRA petition

must be filed within one year of the date the underlying judgment becomes

final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence is deemed final at

the conclusion of direct review or at the expiration of time for seeking review.

42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the time-bar allow for

very limited circumstances to excuse the late filing of a petition; a petitioner

asserting an exception must file a petition within 60 days of the date the claim

could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant styled his current petition as a Motion to Modify

Sentence and challenged the constitutionality of his sex offender registration,

which is cognizable under the PCRA. Thus, the PCRA court properly treated

Appellant’s filing as a PCRA petition.     See 42 Pa.C.S.A. § 9543(a)(2)(i);

Jackson, supra. Appellant’s judgment of sentence became final on Tuesday,

May 31, 2011, upon expiration of the time to file a direct appeal with this

Court. See Pa.R.A.P. 903(a). Appellant filed the current petition for collateral

relief on August 3, 2017, which is patently untimely.      See 42 Pa.C.S.A. §

9545(b)(1).      Further,   Muniz   does not   satisfy   the   newly-recognized


                                     -3-
J-S70042-18


constitutional-right exception to the PCRA time-bar. See Commonwealth v.

Murphy, 180 A.3d 402 (Pa.Super. 2018), appeal denied, ___ Pa. ___, ___

A.3d ___ (2018) (stating petitioner cannot rely on Muniz to meet timeliness

exception under Section 9545(b) unless and until Supreme Court allows).

Therefore, Appellant’s petition remains time-barred, and the PCRA court

lacked jurisdiction to review it. See Zeigler, supra. Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/18




                                    -4-